DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding Rejection of claims 1, 2, 4-11, 17 and 18 under 35 U.S.C. § 112(b)
The amendments to the claims so as to overcome 35 U.S.C. 112 rejection is acknowledged. Thus the 35 U.S.C. 112 rejection(s) are withdraw being overcome by the applicant’s amendment(s).

Regarding Rejections under 35 U.S.C. 101
The 35 U.S.C. 101 rejection is being maintained for the reasons stipulated below.
Regarding Rejections under 35 U.S.C. 103(a)
The 35 U.S.C. 103(a) rejections of claims 1-2, 4-5, 11-13, 15-16   are being maintained and further provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims lack written description when the claims define, 

“training…a classification model based on a training sample set comprising sample events for input data and sample labels corresponding to the sample events, … selecting… at least a part the first portion of the plurality of risk features through screening according to the first sorting result, the sub-message word counts, and the predetermined constraint.., generating, by the one or more processors, sub-messages corresponding to an event to be described with respect to each of the first portion of the plurality of risk features after the screening; and generating, by the one or more processors, a descriptive message for the event to be described according to the sub-messages”  

of the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For example, the claim explains that training is performed by the processor based upon (using) training sample set and input labels corresponding to sample events,  but it  is not specifically  described or disclosed how the training is performed using the training sample set, say. Thus the algorithm or steps/procedure for performing the computer function of training…a classification model based on a training sample set comprising sample events for input data and sample labels corresponding to the sample events, … selecting… at least a part 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10. 	The claimed invention (i.e., claims 1-2 and 4-8, 10-13 and 15-19) is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception without significantly more.

Under Step 1: Claims 1-2 and 4-10 remain rejected because the claims remain directed to a method for risk feature which is NOT tied to a particular machine or apparatus or structure and does NOT transform an article of feature weights to a different state or thing. In this case, the risk features and feature weights represent abstract values that are not fundamentally changed but are filtered based upon mathematical manipulation. Providing a constraint for limiting the length of a message generated based upon the risk features, under the broadest reasonable interpretation can be based upon purely mental processes in which thoughts or human based action are "changed", and thus, are not considered an eligible transformation. Thus the method is NOT a statutory process under step 1. This is also the case for claim 11. [see MPEP 2106.03(1) and MPEP 2106.04(a)(lll)(B)(i),(ii)&(vi)]
Claims 12-20 set forth a risk feature screening device comprising one or more processors and memory storing instructions. Claims 12-20 are statutory under step 1.


Under Step 2A (Prong 2), This judicial exception is not integrated into a practical application because the additional elements (i.e., one or more processors and memory storing instructions) individually or taken in combination as a whole does not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field. The specification describes computer program instructions that may be provided on a general purpose computer to implement the functions that are specified in the program [see Applicant's specification H0142-H0143], Moreover, the additional elements in the claim(s) set forth generic computer functions [e.g., those found in steps (l)-(2), being similar to receiving, processing and storing data, automated mental tasks and performing repetitive calculations] which does no more than generally link the use of the judicial exception to a particular technical environment or field of use. Moreover, the additional element(s) merely includes instructions to implement an abstract idea, or merely uses the elements-being part of a computer, as a tool to perform an abstract idea.[see MPEP 2106.05(f)(1)(H) & (2)(i),(v)]
Under Step 2B:Theclaim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, individually or in combination as whole, perform generic computer functions [e.g., those found in steps (l)-(2)-being similar to receiving, processing and storing data, automated mental tasks and performing repetitive calculations that the courts have recognized to be well-understood, routine and conventional [see MPEP 2106.05(d)(ll)(i),(ii),(iv)]. Moreover, the claim does not contain an inventive concept sufficient to transform the abstract nature of the claim into a patent eligible application, the claim(s), both claims 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-13, 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over YAN et al (US 8489,499) in view of KERN (US 2014/0156340).
Re Claims 1 and 11
 YAN discloses a method for risk feature screening, comprising: 
training, by one or more processors, a classification model based on a training sample set comprising sample events for input data and sample labels corresponding to the sample events:[see YAN, FIG. 1, (112) and FIG. 3B (324), 13:6-10], as also in claim 11
acquiring, by the one or more processors, respective feature weights of a plurality of risk features, wherein the feature weights are obtained by using [[a]] the classification model trained using sample events, [see YAN, 6:42-54],
selecting, by the one or more processors, at least a part a first portion of the plurality of risk features through screening according to the feature weights and a predetermined constraint for limiting  a length of a message generated based on the risk features [see YAN 20:45-64 esp., lines 57-65] as also in claim 11
generating, by the one or more processors, sub-messages (“high risk,” “moderate risk,” or “low risk”) corresponding to an event to be described with respect to each of the first portion of the plurality of risk features after the screening [see YAN, FIG. 4, (402) 14:48-57] ; and
generating, by the one or more processors, a descriptive message for the event to be described according to the sub-messages.[see YAN,  (400-report) FIG. 4, “severity message” 14:36-38]
YAN fails to disclose wherein each of the plurality of risk features has a corresponding sub-message word count; performing, by the one or more processors, a first sorting on the plurality of risk features according to corresponding sub-message word counts; and selecting, by the one or more processors, at least a part the first portion of the plurality of risk features through screening according to the first sorting result, the sub-message word counts, and the predetermined constraint. 
Kern discloses wherein each of the plurality of risk features has a corresponding sub-message word count [see Kern, abstract-a word count is calculated for each word in a risk category]; performing by one or more processors a first sorting on a plurality of risk features corresponding to sub-message word counts [see Kern, (22), ¶0018, FIG. 1 & (step 403)(step 404)FIG. 4, ¶0041]; selecting, by the one or more processors, at least a part the first portion of the plurality of risk features through screening according to the first sorting result, the sub-message word counts, and the predetermined constraint [see Kern FIG. 4, (step 408),(step 410),(step 412)(step 422)[¶0042 & ¶0046].
It would have been obvious before the effective filing date of YAN to have provided the word count feature employed as in KERN as an alternate to provide a more comprehensive and accurate risk detection and assessment of various types of risk as enunciated in YAN [see YAN abstract, 1:38-40 and 1:57-64].

Re claims 2 and 13:
wherein acquiring respective feature weights of a plurality of risk features [see YAN, 18:47-54] using [[a]] the classification model (536-integrator) (532)(540)(556) comprises: 
acquiring, by the one or more processors, data corresponding to a risk feature in an event [see YAN, 18:51-55]; 
calculating, by the one or more processors, according to the data corresponding to the risk feature, a classification accuracy metric (score) of the risk feature corresponding to the classification model [see YAN, FIG. 7; (700)(712)(714), 22:5-7; 22:24-31]; and 


Re claims 4 and 15
	YAN discloses wherein performing the first sorting on the plurality of risk features according to the feature weights [see YAN, FIG. 7; (700)(712)(714), 22:5-7; 22:24-31]
However, YAN fails to disclose sorting the corresponding sub-message word counts which comprises:  performing, by the one or more processors, a second sorting on the plurality of risk features according to the feature weights to determine a second sorting result;  selecting, by the one or more processors, at least a part a second portion of the plurality of risk features from the plurality of risk features according to the second sorting result; and  performing, by the one or more processors, the first sorting on the second portion of the plurality of selected risk features according to the feature weights and the corresponding sub- message word counts.
KERN discloses performing, by the one or more processors (22)(FIG. 1), a second sorting on the plurality of risk features according to the feature weights to determine a second sorting result (418)(420)(FIG. 4);  selecting, by the one or more processors, at least a part a second portion of the plurality of risk features from the plurality of risk features according to the second sorting result; and  performing, by the one or more processors, the first sorting on the second portion of the plurality of selected risk features according to the feature weights and the corresponding sub- message word counts. [see Kern, (22), ¶0018, FIG. 1 & (step 403)(step 404)FIG. 4, ¶0041].
It would have been obvious before the effective filing date of YAN to have provided the aforementioned features as employed in KERN. The motivation would be to provide a more comprehensive and accurate risk detection and assessment  of various types  of risks as enunciated in YAN [see YAN abstract, 1:38-40 and 1:57-64].

Claim 5 and 16: 
KERN discloses wherein performing the first sorting on the plurality of risk features according to the feature weights and corresponding sub- message word counts comprises: 
calculating, by the one or more processors, unit word count weights corresponding to the risk features based on the feature weights and the sub-message word counts corresponding to the risk features; and 


Re claim  12: 
One or more processors [see YAN, FIG. 1A, 26:50-54]; and 
A memory storing instructions [see FIG. 1A, e.g., (112) 26:54-59]
training a classification model based on a training sample set comprising sample events for input data and sample labels corresponding to the sample events:[see YAN, FIG. 1, (112) and FIG. 3B (324), 13:6-10]
Acquiring respective feature weights of a plurality of risk features, wherein the feature weights are obtained by using [[a]] the classification model trained using sample events, [see YAN, 6:42-54]
selecting, by the one or more processors, at least a part a first portion of the plurality of risk features through screening according to the feature weights and a predetermined constraint for limiting  a length of a message generated based on the risk features [see YAN 20:45-64 esp., lines 57-65]…
generating, by the one or more processors, sub-messages (“high risk,” “moderate risk,” or low risk’) corresponding to an event to be described with respect to each of the first portion of the plurality of risk features after the screening [see YAN, FIG. 4, (402) 14:48-57] ; and
generating, by the one or more processors, a descriptive message for the event to be described according to the sub-messages.[see Yan,  (400-report) FIG. 4, “severity message” 14:36-38]
YAN fails to disclose wherein each of the plurality of risk features has a corresponding sub-message word count; performing, by the one or more processors, a first sorting on the plurality of risk features according to corresponding sub-message word counts; and selecting, by the one or more processors, at least a part the first portion of the plurality of risk features through screening according to the first sorting result, the sub-message word counts, and the predetermined constraint.
KERN discloses wherein each of the plurality of risk features has a corresponding sub-message word count [see Kern, abstract-a word count is calculated for each word in a risk category]; performing by one or more processors a first sorting on a plurality of risk features corresponding to sub-message word counts [see Kern, (22), ¶0018, FIG. 1 & (step 403)(step 404)FIG. 4, ¶0041]; selecting, by the one or more processors, at least a part the first portion of the plurality of risk features through screening according to 
It would have been obvious before the effective filing date of YAN to have provided the word count feature employed as in KERN as an alternate to provide a more comprehensive and accurate risk detection and assessment as enunciated in YAN [see YAN abstract, 1:57-3:4].

























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692